number release date id office uilc cca_2010052417213143 -------------- from -------------------- sent monday date pm to ---------------------------------- cc subject re refund interest claim i don't think that it makes sense to consider the dollar_figure------------as part of the payment that is now able to be refunded because the transfer of the credit to ------- then made the taxpayer eligible to make a claim for credit or refund for ------- within two years of that credit - logically it seems that the ability to file a claim_for_refund based on both credits to be double dipping even if taxpayer had no real reason to file one for ------ ------ the best authority i could find the facts are not analogous but the court looks at the meaning of payment under b b was 339_f3d_61 2nd cir where the court applying the look back rule held that while the refund claim contested only the penalty and not the underlying tax_assessment and the payment within two years of the claim was applied to both the tax_liability and the penalty the entire amount_paid within two years of the claim could be refunded the court stated that for purposes of sec_6511 the tax paid is the sum of taxes penalties and interest_paid for the tax_year in question in your case i would argue that the dollar_figure----------- transferred out reduces the gross sum paid within the two year period especially as the credit and the transfer out appear to have occurred in the same week
